DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Election
Applicant's election with traverse of the species of Figure 1 in the reply filed on 2/10/2012 is acknowledged.  The traversal is on the ground(s) that the withdrawn claims depend on claim 1 and therefore a search of the elected invention will uncover references applicable to the withdrawn claims.  This is not found persuasive because of the question isn’t whether a search of the elected invention would uncover art relevant to the nonelected species; it’s an issue of whether there is a serious search burden for performing a full and complete search of each species. In the present case, the elected species requires a specific species of protective element (the protective film) and a specific species of substrate (figure 1). In contrast, the nonelected inventions have different species of protective elements (e.g. the bottom side of a substrate) or a different species of substrate (e.g. a rotatable disk). A full and complete search of each species would entail creating search strategies and search terms for each distinct species of protective elements and each distinct species of substrates; this is in addition and a greater burden than finding references that are uncovered from a search of a different species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: protection element in claims 1-2, 8, and 10-15 (claim have has sufficient structure that it doesn’t invoke 112f); and substrate advancement mechanism in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Totoki (US 2003/0136205 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Totoki in view of Karnik (US 20190346356 A1).
Regarding claim 1, Totoki teaches a collector for collecting particles in air, said collector comprising: 
a substrate (4A), which is adapted to enable imaging of the particles (figures 9-11); 
an adhesive layer arranged on a collector side of the substrate, said adhesive layer being formed by an adhesive material (paragraph 143); 
a protection element (42), which is configured to protect the adhesive layer before collection of particles (paragraph 136); 
wherein the collector is configured to allow release of protection of the adhesive layer by the protection element to expose an adhesive surface of the adhesive layer to ambient air for collecting particles on the adhesive surface (paragraph 136); and 
wherein the collector is further configured for presenting a particle sample carrier having a smooth top surface and a smooth bottom surface (“smooth” in paragraphs 96, 110, 115, 120, and 159; additionally, it’s illustrated in figures 9-11 as being smooth, and it is shown in figure 11 as not diffusely scattering light, since the light beams continue straight until they reach the trapped particles) for preventing light from being diffusely scattered by the particle sample carrier (see previous parenthetical).  

    PNG
    media_image1.png
    505
    431
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    463
    657
    media_image2.png
    Greyscale

For the reasons given above, the examine considers Totoki as anticipating the claim. Alternatively, if one were to consider Totoki as not teaching a smooth top and bottom surface: Like Totoki (and like Applicant), Karnik is directed to a collector for collecting particles in air (title and abstract). Karnik teaches that smooth surfaces provide the benefit of minimizing scattered light (paragraph 173). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the top and bottom surfaces of Totoki (above) be smooth to reduce measurements errors by minimizing extraneous light scattering. 
Regarding claim 2, Totoki teaches the collector side of the substrate comprises a recess area surrounded by a protection area, wherein the adhesive layer is arranged in the recess area, and wherein the protection element is arranged in contact with the protection area of the collector side of the substrate covering the recess area such that the protection element is physically spaced from the adhesive surface (figure 10).  
Regarding claim 5, Totoki teaches the protection element is a protective film (42) arranged on the collector side of the substrate such as to protect the adhesive surface of the adhesive layer from exposure to ambient air (figure 10).  
Regarding claim 8, Totoki teaches the substrate forms a single sample unit configured for a single event of collecting particles on the adhesive surface (figure 10).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Totoki and Karnik as applied to claim 1 above, and further in view of Li (US 20200132581 A1).
Regarding claim 10, Totoki teaches a particle sampling chamber (4) configured to receive the flow of air, the particle sampling chamber comprising a collector according to claim 1, wherein the collector-is arranged for collecting a set of particles from the flow of air on the adhesive surface of the collector; a light source (219) configured to illuminate the particles collected on the adhesive surface; a sensor (22b-d) comprising a plurality of photo-sensitive elements configured to detect incident light (figure 11).
Totoki doesn’t explicitly teach a receiver for receiving a flow of air comprising particles; an interference pattern is formed by interference between light being scattered by the particles and non-scattered light from the light source; an image sensor comprising a plurality of photo-sensitive elements configured to detect incident light, the image sensor being configured to detect the interference pattern.  
Like Totoki (and like Applicant), Li is directed to a collector for collecting particles in air (abstract and paragraphs 26-28). Li teaches a device for detecting particles in air; said device comprising: a receiver (102) for receiving a flow of air comprising particles; a particle sampling chamber (figures 1 and 3) configured to receive the flow of air, the particle sampling chamber comprising a collector according to claim 1, wherein the collector-is arranged for collecting a set of particles from the flow of air on the adhesive surface of the collector (paragraphs 26-27); a light source (302) configured to illuminate the particles collected on the adhesive surface, such that an interference pattern is formed by interference between light being scattered by the particles and non-scattered light from the light source (paragraph 38); an image sensor (310) comprising a plurality of photo-sensitive elements configured to detect incident light, the image sensor being configured to detect the interference pattern (paragraph 38).  

    PNG
    media_image3.png
    410
    606
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    548
    591
    media_image4.png
    Greyscale


It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Totoki by using the device of Totoki in a digital holographic system for detecting particles (such as the one taught by Li, above and below) in order to precisely image, compare, and identify samples through digital holography while being able to close the top of the collector with a lid (as taught by Totoki) to protect the collector when not in use.
Regarding claim 11, in the above combination the light source (Li, 302) is configured to emit at least partially coherent light (as evidenced by the interference described in Li, paragraph 38).  
Regarding claim 13, in the above combination the light source (Li, 302) is arranged at a first side of the sample carrier; and the image sensor (Li, 310) is arranged at a second side of the sample carrier, wherein the second side of the sample carrier is opposite to the first side of the sample carrier; wherein the light source, the sample carrier and the image sensor are further arranged to provide a light path from the light source to the image sensor through the sample carrier and through the surface of the sample carrier with the collected set of particles (Li, figure 3).  
Regarding claim 14, the above combination comprises a processor configured to perform digital holographic reconstruction on the interference pattern detected by the image sensor to generate an image of the set of particles (Li, paragraph 54).  
Regarding claim 15, in the above combination the device being further configured to: compare the image of the set of particles to one or more characteristics of particles to identify the particles in the image (Li, paragraphs 14-16).   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Totoki, Karnik, and Li as applied to claim 10 above, and further in view of Basch (US 6023982 A).
Regarding claim 12, Totoki doesn’t explicit teach a substrate advancement mechanism configured to transfer the substrate of the collector or a part of the substrate of the collector used for collection of particles, from a particle collection position, and introducing a new substrate of the collector or a new part of the substrate of the collector into the particle collection position for use in collecting a subsequent set of particles.  
Like Totoki (and like Applicant), Basch is directed to a collector for collecting particles in the air (title and abstract). Basch teaches a substrate advancement mechanism configured to transfer the substrate of the collector or a part of the substrate of the collector used for collection of particles, from a particle collection position, and introducing a new substrate of the collector or a new part of the substrate of the collector into the particle collection position for use in collecting a subsequent set of particles (column 2, lines 15-30).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises a substrate advancement mechanism in order to automatically exchange the substrate without requiring a user to manually move it with their hands.
Additional Prior Art
Ozcan (US 20200340901 A1) discloses partially coherent light source (40), substrate with sticky adhesive layer (34, 35), image sensor (24), and digital holography

    PNG
    media_image5.png
    797
    581
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877